If the defendant had requested his Honor, the presiding Judge, to charge that the plaintiff could not recover punitive damages, if his injury was due solely to his own fault, quite a different proposition would have been submitted.
The defense of contributory negligence presupposes that the party injured was at fault, yet it cannot be interposed against a cause of action for punitive damages.
In any event, there should not be a new trial, as to both causes of action, for the reason that the request was charged as to the cause of action for actual damages. For these reasons I dissent.
MR. JUSTICE GAGE. having presided at the trial on the circuit, took no part in the consideration of this case. *Page 465